AO 2450 (CASO Rev. 1/19) Judgment in a Criminal Case for Revocations
                                                                                                               Fl
                                    UNITED STATES DISTRICT CO                                            T     NOV 21 2019
                                          SOUTHERN DISTRICT OF CALIFORNIA
             UNITED STATES OF AMERICA                                   JUDGMENT IN AC
                                                                        (For Revocation of Probation or SupervIS,
                               V.                                       (For Offenses Committed On or After November I, 198
              MARTIN SALAS-LOZADA(!)
                                                                           Case Number:         3:19-CR-07171-JLS

                                                                        Casey J Donovan, Jr
                                                                        Defendant's Attorney
REGISTRATION NO.               47885044
•-
THE DEFENDANT:
C8:I admitted guilt to violation ofallegation(s) No.        l

D    was found guilty in violation ofallegation(s) No.               after denial of guilty.
Aceordingly, the court has adjudicated that the defendant
                                                         -----------
                                                         is     guilty of the following allegation(s):

Allegation Number                Nature of Violation

              I                  Committed a federal, state or local offerISe (nv I)




     Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.




                                                                         'ON. JANIS      L     SAMMARTINO
                                                                            ITED STATES DISTRICT JUDGE
"·

     AO 245D (CASO Rev. 01/19) Judgment in a Criminal Case for Revocations

     DEFENDANT:                MARTIN SALAS-LOZADA(!)                                                    Judgment - Page 2 of2
     CASE NUMBER:              3:19-CR-07171-JLS

                                                       IMPRISONMENT
      The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for l\ term of:
      4 Months to run consecutive to 19cr2526-JLS




      •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
      •     The court makes the following recommendations to the Bureau of Prisons:




     •      The defendant is remanded to the custody of the United States Marshal.

     •      The defendant shall surrender to the United States Marshal for this district:
            •    at _ _ _ _ _ _ _ _ A.M.                           on
            •    as notified by the United States Marshal.
                                                                        ------------------
            The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •      Prisons:
            •    on or before
            •    as notified by the United States Marshal.
            •    as notified by the Probation or Pretrial Services Office.

                                                            RETURN
     I have executed this judgment as follows:

           Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                      UNITED STATES MARSHAL



                                         By                     DEPUTY UNITED STATES MARSHAL




                                                                                                        3:19-CR-07171-JLS
